DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 11/10/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/2020, 4/28/2020 and 2/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/15/2021, applicant agrees to withdraw inventions of group 2 (claims 13-22) and elects group 1 (claims 1-12). Hence Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, the term of “…expanding the optical beam to a size configured to cover a range that is larger than 3 degrees of the field of view of the human eye” (line 2-3) is vague and renders the claims indefinite. The term of “3 degrees of the field of view of the human eye” is unclear. Do applicants mean that “…3 degrees larger than the field of view of the human eye”?

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 20050195480) in the view of Anderson et al (US 20030223064).

Regarding Claim 1, Brown teaches an optics method (abstract; fig. 17) comprising: 

processing an optical beam to produce a structured optical beam for human observation (abstract, line 1-10, for converting the polarization state of an optical beam which propagates along a path from an initial polarization state into an inhomogeneous polarization state…; see figs. 9-11), wherein processing the optical beam comprises: 

receiving the optical beam from a laser source (fig. 17, 10); 

attenuating the optical beam (fig. 17, shows that the laser beam is attenuated/expanded by the telescope lenses);



preparing the optical beam with a position-dependent polarization profile (figs. 1 to 4 showing position-dependent converting polarizations; and figs. 9-11 showing position-dependent polarization profiles); and 

directing the structured optical beam (fig. 17, laser beam to sample) towards an observation region (fig. 17, Sample; ¶[0093], line 1-8, biological imaging; biological samples) for human observation (fig. 17, 110, detector optics), wherein the structured optical beam comprises the position-dependent polarization profile (figs. 9-11 showing position-dependent polarization profiles).

But Brown does not specifically disclose that wherein attenuating the optical beam to an exposure irradiance level that is safe for direct viewing by a human eye; and expanding the optical beam to a size configured for a field of view of the human eye.

However, Anderson teaches a polarimeter system (abstract; fig. 3), wherein attenuating the optical beam to an exposure irradiance level that is safe for direct viewing by a human eye (fig. 3, 74, 82, 84, 50-eye; --laser beam expanded in 82, 86, 92; ¶[0041], line 1-20, laser safety; beam splitter 84 reflects roughly 99% of any optical signal polarized perpendicular to the plane of incidence and transmits about 85% of any optical signal polarized parallel to the plane of incidence; --laser beam is attenuated and 
expanding the optical beam to a size configured for a field of view of the human eye (fig. 17, 74, 80, 82, 86, 92, 50; fig. 6, 230, 258, 50).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optics method of Brown by the polarimeter system of Anderson for the purpose of improving measurement accuracy (¶[0021], line 1-4).

Regarding Claim 2, Brown - Anderson combination teaches that the method of claim 1, wherein receiving the optical beam from the laser source comprises receiving a blue optical beam with a mean wavelength between 450 and 470 nanometers (¶[0041], line 1-20, light of any wavelength that passes the ocular media may be used; --it may comprising lights in wavelength range of 450 to 470 nanometers, as disclosed in Anderson). 

Regarding Claim 3, Brown - Anderson combination teaches that the method of claim 2, wherein attenuating the optical beam comprises attenuating the optical beam to the exposure irradiance level less than 10-4 Wm-2 (¶[0041], line 1-20, laser safety, as disclosed in Anderson; ---it is well known in the art that laser apparatus should satisfy -4 W/m-2. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 4, Brown - Anderson combination teaches that the method of claim 1, wherein expanding the optical beam comprises expanding the optical beam to a size configured to cover a range that is larger than 3 degrees of the field of view of the human eye (fig. 17, 74, 80, 82, 86, 92, 50; fig. 6, 230, 258, 50; fig. 8, 294: “DIRECT SIGNAL INTO THE EYE, RECEIVE SIGNAL REFLECTED FROM STRUCTURE”, as disclosed in Anderson; --at least the laser beam covers the eye. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 7, Brown - Anderson combination teaches that the method of claim 1, wherein directing the structured optical beam comprises passing the structured optical beam through lenses to focus the structured optical beam onto the retina of the human eye (fig. 17, laser beam through lenses and focused on sample, as disclosed in Brown; fig. 3, 78, 80, 86, 92, 112, 50, 62, as disclosed in Anderson).

Regarding Claim 8, Brown - Anderson combination teaches that the method of claim 1, wherein expanding the optical beam comprises passing the optical beam through one or more lenses (fig. 17, 10, telescope lenses, as disclosed in Brown; fig. 3, 74, 80, 86, 92, as disclosed in Anderson).

Regarding Claim 9, Brown - Anderson combination teaches that the method of claim 1, wherein processing the optical beam comprises transmitting the optical beam through a single mode fiber from the attenuator to a collimating lens (fig. 17, 80 – single mode optical fiber, as disclosed in Anderson).

Regarding Claim 11, Brown - Anderson combination teaches that the method of claim 1, wherein preparing the optical beam with a position- dependent polarization profile comprises passing the optical beam through an interferometer (¶[0040], line 1-12, the invention relates to a "common path Mach-Zehnder cylindrical-vector beam converter." What is meant by "common path" is that individual optical beam polarizations traverse the same paths in space. The term "Mach-Zehnder'' means a single-pass interferometer, as disclosed in Brown).

Regarding Claim 12, Brown - Anderson combination teaches that the method of claim 1, further comprising: after directing the structured optical beam (fig. 1 and fig. 11 of Brown), receiving feedback from a subject; and providing the feedback from the .

Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 20050195480) in the view of Anderson et al (US 20030223064), further in the view of Curtis (US 9158063).

Regarding Claim 5, Brown - Anderson combination discloses as set forth above but does not specifically disclose that that the method of claim 1, wherein processing the optical beam comprises removing speckle patterns in the structured optical beam.

However, Curtis teaches an illuminating apparatus (abstract; fig. 5), wherein processing the optical beam comprises removing speckle patterns in the structured optical beam (fig. 5, 520-fiber; 530, 540—vibration device; abstract, line 1-10, …be despeckled by vibrating the optical fiber).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optics method of Brown - Anderson combination by the illuminating apparatus of Curtis for the purpose to reduce laser speckle (col. 1, line 35-44).

Regarding Claim 6, Brown - Anderson - Curtis combination teaches the method of claim 5, wherein removing the speckle patterns comprises at least one of: 

receiving the optical beam from a laser source having a broad wavelength distribution; or 
introducing the optical beam to a diffusing element.

Regarding Claim 10, Brown - Anderson - Curtis combination teaches the method of claim 1, wherein processing the optical beam comprises: 
after attenuating the optical beam, expanding the optical beam to the size configured for the field of view of the human eye (fig. 3, 74, 76, 78, 80, 82, 84, 86, 92, 50, as disclosed in Anderson); and 
after preparing the optical beam with the position-dependent polarization profile (fig. 1 and fig. 11 of Brown), removing speckle patterns in the optical beam (fig. 5, 520-fiber; 530, 540—vibration device; abstract, line 1-10, …be despeckled by vibrating the optical fiber, as disclosed in Curtis).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.